DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/16/2021 are as follows: 
Claims 1-15 are pending and are being examined.

Drawings
The drawings were received on 3/16/2021.  These drawings are entered.
The drawings filed 3/16/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
a front-end air heater configured to heat up air outside of the vehicle that is blown into an interior of the vehicle (Claim 1);
wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle (claim 1);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The amended specification was received on 3/16/2021 and is accepted. 
The amended title of the invention was received on 3/16/2021 and is accepted.
The amended abstract was received on 3/16/2021 and is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Distribution element” (Claim 1 line 2; Interpreted as a valve or equivalent);
“Thermal energy storage module” (Claim 1 line 6; Interpreted as a casing with phase change material or equivalent);
“Control Unit” (Claim 4, line 2; Interpreted as an electronic processing control unit receiving inputs or equivalent);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 lines 10-11 recite “a front-end air heater configured to heat up air outside of the vehicle that is blown into an interior of the vehicle”.  However, the original disclosure fails to recite that the air passes through the outside front-end air heater and then into the interior of the vehicle, as currently claimed.  Accordingly, the limitation is new matter.
Claim 1 lines 14-15 recite “wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle”.  However, the original disclosure fails to recite that the coolant can pass through both the thermal energy storage module and the front-end air heater during the same mode of operation as currently claimed.  The applicant cited paragraphs 10, 13-15, 74-75, and 92 as allegedly providing support for the claim amendments.  However, paragraph 15 specifically recites “Furthermore, on starting the vehicle, particularly in very cold conditions, when the storage module is recharged, the coolant is required to pass through the storage module rather than through the front-end air heater and a condensation is thus avoided on the walls of the front-end air heater which can create an icing thereof”.  It would appear that the cited passages recite the opposite of what is claimed.  The other cited passages outline similar limitations.  Therefore, the claim limitation of “wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle” is considered new matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-13 recite “a front-end air heater configured to heat up air outside of the vehicle that is blown into an interior of the vehicle…..that is disposed at a front face of the vehicle and outside of the interior of the vehicle”.  It is unclear as to how the front-end air heater, which is an outside radiator, will blow air into the interior of the vehicle.  In a typical vehicle, air inlet ducts for the interior of the vehicle are not located behind the front-end radiator since the engine typically occupies this space.  Therefore, it is not clear as to how the air will pass the front-end air heater and then somehow manage to flow into the interior of the vehicle.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as only requiring the front-end air heater to exchange heat with ambient air.
wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle”.  It is unclear how the coolant can pass through both the thermal energy storage module and the front-end air heater in the same mode of operation since the two heat exchangers are in parallel relationship in the flow circuit and no other means of rerouting the coolant through both heat exchangers has been recited.  Further, the applicants own drawings only illustrates the front-end air heater and the thermal energy storage module as being mutually exclusive, wherein only one of the heat exchangers are operational during any given mode of operation.  Therefore, since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as the thermal energy storage module heats coolant on startup of the motor vehicle.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoun (US9259993B2, as previously cited) in view of Blumenstock (US2014/0097261A1, as previously cited).
Re Claim 1. Aoun teaches a coolant circulation loop (1) for a motor vehicle (Figures 1, 6; Column 1 lines 17-26 teaches using in a vehicle, including hybrid vehicles) comprising: 
a heat-exchange device comprising at least one evaporator (13) and a distribution element (19) controlled to configure the coolant circulation loop according to at least a first mode (Figure 4) in which the coolant does not pass through the at least one evaporator and a second mode (Figures 3, 5) in which the coolant passes through the at least one evaporator (Figures 1-5; 
a front-end air heater (15) configured to heat up air outside of the vehicle (16 is outside ambient air) that is blown into an interior of the vehicle, that is disposed at a front face of the vehicle and outside of the interior of the vehicle, wherein the front-end air heater is directly in contact with the air outside of the vehicle (Figures 1-6; Column 5 lines 9-15), 
Aoun fails to specifically teach a thermal energy storage module comprising a material capable of changing phase, the thermal energy storage module being arranged to pass the fluid in either the first or the second mode of the coolant circulation loop; and the thermal energy storage module being arranged in the coolant circulation loop, in parallel with the front-end air heater, wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle to reduce an icing risk of the front-end air heater in a low temperature environment.  
However, Blumenstock teaches a thermal energy storage module (32) comprising a material capable of changing phase (Paragraph 52 teaches the thermal storage 32 comprises phase change material), the thermal energy storage module being arranged to pass the fluid in either the first or the second mode of the coolant circulation loop (Figure 1; Bypass valve 34b can control the flow of fluid through the front-end air heater 22 and the thermal store 32 based on a desired mode of operation); and the thermal energy storage module being arranged in the coolant circulation loop (10), in parallel with the front-end air heater (22) (Figure 1 illustrates parallel arrangement), wherein energy stored in the thermal energy storage module is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle to 
Therefore, in view of Blumenstocks’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a thermal energy storage module to Aoun’s circuit in order to allow for preheating of a vehicle engine to reduce energy consumption and emissions of the system (Blumenstock Paragraph 18).

Re Claim 14. Aoun as modified by Blumenstock teach a vehicle (Aoun Column 1 lines 17-26 and Blumenstock Paragraphs 3, 49 both teach using the coolant circulation loops in vehicles) comprising a coolant circulation loop as claimed in claim 1 (as discussed above).  

Re Claim 15. Aoun as modified by Blumenstock teach a method for controlling the circulation of a coolant in a loop as claimed in claim 1 (as discussed above), comprising at least: 
storing the energy in the thermal energy storage module during an electrical charging mode of the motor vehicle (Blumenstock Figures 1, 8; Blumenstock Paragraphs 76-82 teach 
measuring the temperature of the ambient air and/or of the coolant circulating in the loop and/or of the phase change material (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; Blumenstock Figures 1, 8); comparison of this measured value with a temperature threshold value (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; In order to regulate something, a predefined threshold value would have to be established, as is well understood in the art; Blumenstock Figures 1, 8); and directing the coolant wholly or partly through the thermal storage module as a function of the result of the comparison step (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; Paragraphs 76-82 teach regulating the supply of energy to and from the thermal energy storage module; Blumenstock Figures 1, 8).

Re Claim 2. Aoun as modified by Blumenstock teach the motor vehicle is an electric or hybrid vehicle, and wherein the energy is stored in the thermal energy storage module during an electrical charging mode of the motor vehicle (Aoun Figures 1-6, Column 1 lines 17-26; Blumenstock Figures 1 & 8, Paragraphs 49, 76-82; The presence of process limitations (i.e. 
Re Claim 3. Aoun as modified by Blumenstock teach the thermal energy storage module is arranged in the coolant circulation loop, in parallel with the front-end air heater via at least one valve (34b of Blumenstock) to control the flow rate of coolant passing through the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55).  
Re Claim 4. Aoun as modified by Blumenstock teach a control unit for modifying the position of the at least one valve such that at least a part of the coolant exchanges thermal energy with the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55).  
Re Claim 5. Aoun as modified by Blumenstock teach in which the control unit modifies the position of the at least one valve such that the front-end air heater is fluidically isolated from the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55; The front end heater and thermal energy storage module of Blumenstock are in a parallel configuration, with flow through the two paths controlled by the valve 34b).  
Re Claim 6. Aoun as modified by Blumenstock teach the control unit is connected to a first thermal probe that measures the temperature of the air outside the interior of the vehicle (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 82 teaches regulating based on ambient temperature).  
Re Claim 9. Aoun as modified by Blumenstock teach the thermal energy storage module comprises a casing produced in a heat-conducting material, the casing being configured to: contain the material capable of changing phase, comprise an inlet and an outlet via which, 
Re Claim 10. Aoun as modified by Blumenstock teach a duct links the inlet and the outlet of the casing, the duct and the casing sharing at least one common wall such the heat of the coolant, respectively of the material capable of changing phase, is transferred via this wall to the material capable of changing phase, respectively to the coolant (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 52-55).  
Re Claim 12. Aoun as modified by Blumenstock teach the heat- exchange device further comprises an internal condenser (Aoun 12) (Aoun Figure 1-6, Column 4 lines 59-63).  
Re Claim 13. Aoun as modified by Blumenstock teach the heat- exchange device further comprises a radiator (Aoun 12), and the radiator being coupled by an additional circuit (Aoun 30) to an additional coolant-water exchanger (32) (Aoun Figure 6; Column 9 lines 1-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select coolant and water as the heat transfer fluids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  Additionally, the use of coolant and water for heat transfer is well known and established in the mechanical arts.  Additionally, Official Notice is taken that using fluid such as water as means of heat exchange medium was conventionally well-known feature for heat exchange medium. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use water as a heat transfer fluid for the purpose of providing a cheaper and easily .

	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoun (US9259993B2, as previously cited) in view of Blumenstock (US2014/0097261A1, as previously cited) in view of Bidner (US2017/0210196A1, as previously cited).
Re Claims 7-8. Aoun as modified by Blumenstock teach the control unit for regulating temperatures (Aoun Figure 1, Blumenstock Figure 1, 8, Paragraph 82) but fails to specifically teach the control unit is connected to a second thermal probe that measures the temperature of the air inside the interior of the vehicle and/or the temperature of the coolant in a determined zone of the coolant circulation loop; and the control unit is connected to a third thermal probe measures the temperature of a phase change material in the thermal energy storage module.  
However, Bidner teaches the control unit (12) is connected to a second thermal probe (16) that measures the temperature of the air inside the interior of the vehicle and/or the temperature of the coolant in a determined zone of the coolant circulation loop; and the control unit (12) is connected to a third thermal probe (112) measures the temperature of a phase change material in the thermal energy storage module (Figure 1B; Paragraphs 27, 28, 37).  
Therefore, in view of Bidner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include second and third thermal probes to the system of Aoun and Blumenstock in order to better regulate the thermal system by knowing exact temperatures throughout the system.  Additionally, the use of temperature probes to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoun (US9259993B2, as previously cited) in view of Blumenstock (US2014/0097261A1, as previously cited) in view of Haller (US2011/0067427, as previously cited).
Re Claim 11. Aoun as modified by Blumenstock teach the material capable of changing phase has a melting point (Blumenstock Figure 1, Paragraph 52-53) but fails to specifically teach the melting point lying between 10°C and 40°C.
However, Haller teaches using a phase change material with a melting point lying between 10°C and 40°C (Paragraph 50 teaches a melting point of 25°C, which is within the range).
Therefore, in view of Haller’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a phase change material with a melting point lying between 10°C and 40°C in order to achieve a desired heat storage capacity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a phase change material with a melting point lying between 10°C and 40°C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a phase change material with a melting point lying between 10°C and 40°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 3/16/2021, with respect to the previous drawing objections have been fully considered and are persuasive.  The applicant states that “electric vehicle”, “hybrid vehicle”, and “electrical charging structure” are “not essential for a proper understanding of the invention” and that one of ordinary skill would understand the common components.  Since the applicant asserts that these are common well-known elements, the drawing objections of 11/17/2020 has been withdrawn. 
Applicant's remaining arguments filed 3/16/2021 have been fully considered but they are not persuasive.
Applicant argues on page 14 of the reply that “Blumenstock’ s front end radiator 22 teaches the opposite of the front-end air heater that heats up the outside air that is blown into the interior of the vehicle”.  It is first noted that the limitation is new matter as well as indefinite under 112(b), as outlined above.  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Aoun already teaches a front-end air heater (15) that transfers heat with outside ambient air (16) (see Column 5 lines 9-15 of Aoun).  Additionally, Blumenstock teaches a front-end air heater (22) that also transfers heat with outside ambient air (see Paragraph 51 of Blumenstock).  This configuration of the front-end air heater of Aoun and Blumenstock is 
Applicant argues on page 14 of the reply that “Blumenstock does not describe drawing heat stored in the latent heat store 32 to pre-heat the front end radiator 22”.  This limitation is new matter as outlined above.  Accordingly, the argument is moot since the applicants’ invention does not perform this function either.  Nevertheless, Blumenstock teaches using the thermal energy storage module to pre-heat the coolant to aide in conditioning the engine temperature, wherein the warmed coolant would eventually flow into the front-end air heater at some point.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 15 of the reply that “it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, applying common sense, to rearrange the configuration of Aoun and Blumenstock to store energy in the thermal energy storage module that is drawn to heat up the coolant passing through the front-end air heater on startup of the motor vehicle”.  This limitation is new matter as outlined above.  Accordingly, the argument is moot since the applicants’ invention does not perform this function either.  Nevertheless, Blumenstock teaches using the thermal energy storage module to pre-heat the coolant to aide in conditioning the engine temperature, wherein the warmed coolant would eventually flow into the front-end air heater at some point.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on pages 15-18 of the reply that the other references fail to teach the limitations of claim 1.  This is not found persuasive since Aoun and Blumenstock teach the limitations of claim 1 as outlined above.  Accordingly, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763